Title: Enclosure: Resolutions from the York County, Virginia, Citizens, 2 September 1793
From: York County, Virginia, Citizens
To: Washington, George


            
              [2 September 1793]
            
            At a Meeting of the Inhabitants of the County & Borough of York, on Tuesday the
              2nd day of September 1793, the following Resolutions, were enter’d into, Vizt.
            
            1st Resolved, That peace to a Nation is a blessing too, Valuable to be Wantonly
              interrupted.
            2nd Resolved, That it is peculiarly the Interest of the infant Republick of America
              to Cultivate peace, Agriculture & Commerce.
            3rd Resolved, That the faith of Treaties, which have for their Object, the
              Establishment, & continuance of peace, Ought to be held Inviolate.
            4th Resolved, That the conduct of the American Government in their Exertions to
              preserve peace & Neutrality in the present War of Nations, is strictly conformable
              to her Treaties, & ought to be Supported with firmness.
            5thvResolved, That any Interference in the politicks of our country by Foreigners,
              more especially a public Minister, is an unprecedented indignity Offer’d to the
              people, and Government, derogatory to the Independency of the Nation, & shou’d
              Speedily recieve, its Merited disapprobation.
            6th Resolved That any attempt of any Foreign Minister to excite the people of the
              United States, against the Establish’d Government, because his construction of a
              Treaty, has been denied by that Government, is a Violation of his Mission and a daring
              insult to the people of America.
            7th Resolved, That those Citizens of America (if any there be) who have advocated the
              pretensions of any Ministor, in exciting the United States of America to an unjust
              War, Ought to be consider’d by all good Citizens, as the lawless advocates for
              plunder, and disturbers of the peace of the Nation.
            8th Resolved, That we sensibly feel the Glorious cause in which France has been
              Engaged to establish the Liberty of the Nation. Yet, while we most ardently wish a
              free, equal & orderly Government to that people, we cannot but reprobate any
              designs to Introduce anarchy and disorder into these happy States.
            9th Resolved, That the thanks of this Meeting be presented to the President of the
              United States, for his patriotic exertions and commendable firmness, in promoting the
              happiness and Maintaining the Independency of his Country. Thos Gibbons Secty Wm Nelson jr chairman
          